                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION


ROBERT SANCHEZ NUNEZ                               §

VS.                                                §                CIVIL ACTION NO. 9:19-CV-23

DIRECTOR, TDCJ-CID                                 §


                     MEMORANDUM OPINION REGARDING TRANSFER

        Petitioner, Robert Sanchez Nunez, an inmate currently confined at the Eastham Unit with

the Texas Department of Criminal Justice, Correctional Institutions Division, proceeding pro se,
brings this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

        The above-styled action was referred to the undersigned Magistrate Judge pursuant to 28

U.S.C. § 636 and the Local Rules for the Assignment of Duties to the United States Magistrate Judge

for findings of fact, conclusions of law, and recommendations for the disposition of the case.

                                              Discussion

        Title 28 U.S.C. § 2254(a) allows a district court to “entertain an application for writ of habeas

corpus in behalf of a person in custody pursuant to the judgment of a State court only on the ground

that he is in custody in violation of the Constitution or laws or treaties of the United States.” 28

U.S.C. § 2254(a). A state prisoner is required to file his federal petition for writ of habeas corpus

in either the district where the prisoner is incarcerated or the district where the prisoner was

convicted and sentenced. 28 U.S.C. § 2241(d). Although both district courts have jurisdiction to

entertain the application, “[t]he district court for the district wherein such an application is filed in

the exercise of its discretion and in furtherance of justice may transfer the application to the other

district court for hearing and determination.” Id.

        In the present case, petitioner contests a state court conviction in the 47th Judicial District

Court in Potter County, Texas which is located in the Northern District of Texas, Amarillo

Division. Although petitioner is incarcerated at the Eastham Unit located within the Eastern District
of Texas, Lufkin Division, this Court has discretion to transfer the application to the Northern

District of Texas, Amarillo Division for hearing and determination.

                                           Conclusion

       The Court has considered the circumstances underlying the particular facts of this case and

has determined that the interests of justice would be served by transferring this petition to the

division where petitioner was convicted. Therefore, the petition should be transferred to the

Amarillo Division of the Northern District of Texas for hearing and determination. An order

transferring the case will be entered by the undersigned.


     SIGNED this 26th day of February, 2019.




                                                     _________________________
                                                     Zack Hawthorn
                                                     United States Magistrate Judge




                                                 2
